 



Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (this “Agreement”) is made as of the
1st day of May, 2006 by and between InferX Corp., a Virginia corporation (the
“Company”), and Bhupindra K. (“B.K.”) Gogia, a natural person, residing in the
Commonwealth of Virginia (“Executive”).
     WHEREAS, the Company wishes to employ Executive as its President and Chief
Executive Officer (“CEO”) and Executive wishes to accept such employment;
     WHEREAS, the Company and Executive wish to set forth the terms of
Executive’s employment and certain additional agreements between Executive and
the Company.
     NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms contained herein, the parties hereto agree
as follows:
     1. Employment Period
          The Company will employ Executive, and Executive will serve the
Company, under the terms of this Agreement commencing May 1, 2006 (the
“Commencement Date”) for a term of five (5) years unless earlier terminated
under Section 4 hereof. The period of time between the commencement and the
termination of Executive’s employment hereunder shall be referred to herein as
the “Employment Period.”
     2. Duties and Status
          The Company hereby engages Executive as its President and CEO on the
terms and conditions set forth in this Agreement. including the terms and
conditions of the Employee Proprietary Information, Inventions, and
Non-Competition Agreement attached hereto as Exhibit A and incorporated herein
(the “Non-Disclosure Agreement”). Executive agrees to devote the Executive’s
entire business time, attention and energies to the business and interests of
the Company during the Employment Period. During the Employment Period,
Executive shall report directly to the Board of Directors of the Company (the
“Board”) and shall exercise such authority, perform such executive functions and
discharge such responsibilities as are reasonably associated with Executive’s
position, commensurate with the authority vested in Executive pursuant to this
Agreement and consistent with the governing documents of the Company.

 



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits

  (a)   Salary. During the Employment Period, the Company shall pay to
Executive, as compensation for the performance of his duties and obligations
under this Agreement, a base salary of $180,000 per annum, payable semi-monthly.
    (b)   Bonus. During the Employment Period, Executive shall be eligible for a
bonus to be paid in cash, stock or both on terms that shall be mutually
acceptable to the Board and Executive.     (c)   Equity. Executive shall be
entitled to receive restricted stock, options, etc. (“Equity”) under the
Company’s 2006 Stock Incentive Plan to acquire shares of the Company’s common
stock at the discretion of the Board.     (d)   Other Benefits. During the
Employment Period, Executive shall be entitled to participate in all of the
employee benefit plans, programs and arrangements of the Company in effect
during the Employment Period which are generally available to senior executives
of the Company, subject to and on a basis consistent with the terms, conditions
and overall administration of such plans, programs and arrangements. In
addition, during the Employment Period, Executive shall be entitled to fringe
benefits and perquisites comparable to those of other senior executives of the
Company including, but not limited to, standard holidays, twenty (20) days of
vacation pay plus five (5) sick/personal days, to be used in accordance with the
Company’s vacation pay policy for senior executives.     (e)   Business
Expenses. During the Employment Period, the Company shall promptly reimburse
Executive for all appropriately documented, reasonable business expenses
incurred by Executive in the performance of his duties under this Agreement,
including telecommunications expenses and travel expenses.     (f)   Automobile
Allowance. The Company shall pay up to $850 per month to lease an automobile for
Executive, such lease to be in the name of the Company.     (g)   Life
insurance. The Company shall pay premiums on life insurance with a face value
not to exceed $1,000,000. The premiums will be taxable to the Executive and
Executive shall have the right to designate the beneficiaries of such policies.

     4. Termination of Employment

  (a)   Termination for Cause. The Company may terminate Executive’s employment
hereunder for Cause (defined below). For purposes of this Agreement and subject
to Executive’s opportunity to cure as provided in Section 4(c) hereof, the
Company shall have Cause to terminate Executive’s employment hereunder if such
termination shall be the result of:

-2-



--------------------------------------------------------------------------------



 



  (i)   a material breach of fiduciary duty or material breach of the terms of
this Agreement or any other agreement between Executive and the Company
(including without limitation any agreements regarding confidentiality,
inventions assignment and non-competition);     (ii)   the commission by
Executive of any act of embezzlement, fraud, larceny or theft on or from the
Company;     (iii)   substantial and continuing neglect or inattention by
Executive of the duties of his employment or the willful misconduct or gross
negligence of Executive in connection with the performance of such duties which
remains uncured for a period of fifteen (15) days following receipt of written
notice from the Board specifying the nature of such breach;     (iv)   the
commission and indictment by Executive of any crime involving moral turpitude or
a felony; and     (v)   Executive’s performance or omission of any act which, in
the judgment of the Board, if known to the customers, clients, stockholders or
any regulators of the Company, would have a material and adverse impact on the
business of the Company.

  (b)   Termination for Good Reason. Executive shall have the right at any time
to terminate his employment with the Company upon not less than thirty (30) days
prior written notice of termination for Good Reason (defined below). For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 4(c) hereof, Executive shall have Good Reason to terminate
his employment hereunder if such termination shall be the result of:        
(i) the Company’s material breach of this Agreement; or         (ii) A
requirement by the Company that Executive perform any act or refrain from
performing any act that would be in violation of any applicable law.

-3-



--------------------------------------------------------------------------------



 



  (c)   Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall
be a condition precedent to the Company’s right to terminate Executive’s
employment for Cause and Executive’s right to terminate for Good Reason that
(i) the party seeking termination shall first have given the other party written
notice stating with specificity the reason for the termination (“breach”) and
(ii) if such breach is susceptible of cure or remedy, a period of fifteen
(15) days from and after the giving of such notice shall have elapsed without
the breaching party having effectively cured or remedied such breach during such
15-day period, unless such breach cannot be cured or remedied within fifteen
(15) days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional thirty (30) days) provided the
breaching party has made and continues to make a diligent effort to effect such
remedy or cure.     (d)   Voluntary Termination. Executive, at his election, may
terminate his employment upon not less than sixty (60) days prior written notice
of termination other than for Good Reason.     (e)   Termination Upon Death or
Permanent and Total Disability. The Employment Period shall be terminated by the
death of Executive. The Employment Period may be terminated by the Board if
Executive shall be rendered incapable of performing his duties to the Company by
reason of any medically determined physical or mental impairment that can be
reasonably expected to result in death or that can be reasonably be expected to
last for a period of either (i) six (6) or more consecutive months from the
first date of Executive’s absence due to the disability or (ii) nine (9) months
during any twelve-month period (a “Permanent and Total Disability”). If the
Employment Period is terminated by reason of a Permanent and Total Disability of
Executive, the Company shall give thirty (30) days’ advance written notice to
that effect to Executive.     (f)   Termination at the Election of the Company.
At the election of the Company, otherwise than for Cause as set forth in Section
4(a) above, upon not less than sixty (60) days prior written notice of
termination.     (g)   Termination for Business Failure. Anything contained
herein to the contrary notwithstanding, in the event the Company’s business is
discontinued because continuation is rendered impracticable by substantial
financial losses, lack of funding, legal decisions, administrative rulings,
declaration of war, dissolution, national or local economic depression or crisis
or any reasons beyond the control of the Company, then this Agreement shall
terminate as of the day the Company determines to cease operation with the same
force and effect as if such day of the month were originally set as the
termination date hereof. In the event this Agreement is terminated pursuant to
this Section 4(g), the Executive will not be entitled to severance pay.

-4-



--------------------------------------------------------------------------------



 



     5. Consequences of Termination

  (a)   By Executive for Good Reason or the Company Without Cause. In the event
of a termination of Executive’s employment during the Employment Period by
Executive for Good Reason pursuant to Section 4(b) or the Company without Cause
pursuant to Section 4 (f) the Company shall pay Executive (or his estate) and
provide him with the following, provided that Executive enter into a release of
claims agreement agreeable to the Company and Executive:

  (i)   Cash Payment. A cash payment, payable in equal installments over a six
(6) month period after Executive’s termination of employment, equal to the sum
of the following:

  (A)   Salary. The equivalent of the greater of (i) twenty-four (24) months of
Executive’s then-current base salary or (ii) the remainder of the term of this
Agreement (the “Severance Period”); plus     (B)   Earned but Unpaid Amounts.
Any previously earned but unpaid salary through Executive’s final date of
employment with the Company, and any previously earned but unpaid bonus amounts
prior to the date of Executive’s termination of employment.     (C)   Equity.
All Equity vested at time of termination shall be retained by Executive and all
Equity that has not vested shall be accelerated and be deemed vested for
purposes of this Section 5.

  (ii)   Other Benefits. The Company shall provide continued coverage for the
Severance Period under all health, life, disability and similar employee benefit
plans and programs of the Company on the same basis as Executive was entitled to
participate immediately prior to such termination, provided that Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that Executive’s participation in any such
plan or program is barred, the Company shall use its commercially reasonable
efforts to provide Executive with benefits substantially similar (including all
tax effects) to those which Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred. In the event that Executive is covered under substitute benefit plans of
another employer prior to the expiration of the Severance Period, the Company
will no longer be obligated to continue the coverages provided for in this
Section 5(a)(ii).

-5-



--------------------------------------------------------------------------------



 



  (b)   Other Termination of Employment. In the event that Executive’s
employment with the Company is terminated during the Employment Period by the
Company for Cause (as provided for in Section 4(a) hereof) or by Executive other
than for Good Reason (as provided for in Section 4(b) hereof), the Company shall
pay or grant Executive any earned but unpaid salary, bonus, and Options through
Executive’s final date of employment with the Company, and the Company shall
have no further obligations to Executive.     (c)   Withholding of Taxes. All
payments required to be made by the Company to Executive under this Agreement
shall be subject only to the withholding of such amounts, if any, relating to
tax, excise tax and other payroll deductions as may be required by law or
regulation.     (d)   No Other Obligations. The benefits payable to Executive
under this Agreement are not in lieu of any benefits payable under any employee
benefit plan, program or arrangement of the Company, except as specifically
provided herein, and Executive will receive such benefits or payments, if any,
as he may be entitled to receive pursuant to the terms of such plans, programs
and arrangements. Except for the obligations of the Company provided by the
foregoing and this Section 5, the Company shall have no further obligations to
Executive upon his termination of employment.     (e)   Mitigation or Offset.
Executive shall not be required to mitigate the damages provided by this
Section 5 by seeking substitute employment or otherwise and there shall not be
an offset of the payments or benefits set forth in this Section 5.

-6-



--------------------------------------------------------------------------------



 



     6. Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be construed in accordance with the laws of the Commonwealth of Virginia,
without giving effect to the principles of conflict of laws.
     7. Indemnity and Insurance
          The Company shall indemnify and save harmless Executive for any
liability incurred by reason of any act or omission performed by Executive while
acting in good faith on behalf of the Company and within the scope of the
authority of Executive pursuant to this Agreement and to the fullest extent
provided under the Bylaws, the Articles of Incorporation and the Stock
Corporation Act of Virginia, except that Executive must have in good faith
believed that such action was in, or not opposed to, the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that such conduct was unlawful.
          The Company shall provide that Executive is covered by Directors and
Officers insurance that the Company provides to other senior executives and/or
board members.
     8. Cooperation with the Company After Termination of Employment
          Following termination of Executive’s employment for any reason,
Executive shall fully cooperate with the Company in all matters relating to the
winding up of Executive’s pending work on behalf of the Company including, but
not limited to, any litigation in which the Company is involved, and the orderly
transfer of any such pending work to other employees of the Company as may be
designated by the Company. Following any notice of termination of employment by
either the Company or Executive, the Company shall be entitled to such full time
or part time services of Executive as the Company may reasonably require during
all or any part of the sixty (60)-day period following any notice of
termination, provided that Executive shall be compensated for such services at
the same rate as in effect immediately before the notice of termination.
     9. Notice

-7-



--------------------------------------------------------------------------------



 



          All notices, requests and other communications pursuant to this
Agreement shall be sent by overnight mail of by fax with proof of transmission
to the following addresses:
     If to Executive:
B.K. Gogia
Phone:
Email:
     If to the Company:
InferX Corp.
Attn: B.K. Gogia, President
1600 International Drive
Suite 100
McLean, Virginia 22102
Phone: (703) 917-0880
Fax: (703) 917-0563
Email bkgogia@inferx.com
     10. Waiver of Breach
          Any waiver of any breach of this Agreement shall not be construed to
be a continuing waiver or consent to any subsequent breach on the part of either
Executive or of the Company.
     11. Non-Assignment / Successors
          Neither party hereto may assign his/her or its rights or delegate
his/hers or its duties under this Agreement without the prior written consent of
the other party; provided, however, that (i) this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company upon
any sale or all or substantially all of the Company’s assets, or upon any
merger, consolidation or reorganization of the Company with or into any other
corporation, all as though such successors and assigns of the Company and their
respective successors and assigns were the Company; and (ii) this Agreement
shall inure to the benefit of and be binding upon the heirs, assigns or
designees of Executive to the extent of any payments due to them hereunder. As
used in this Agreement, the term “Company” shall be deemed to refer to any such
successor or assign of the Company referred to in the preceding sentence.
     12. Severability
          To the extent any provision of this Agreement or portion thereof shall
be invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

-8-



--------------------------------------------------------------------------------



 



     13. Counterparts
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     14. Arbitration
          Executive and the Company shall submit to mandatory and exclusive
binding arbitration, any controversy or claim arising out of, or relating to,
this Agreement or any breach hereof where the amount in dispute is greater than
or equal to $50,000, provided, however, that the parties retain their right to,
and shall not be prohibited, limited or in any other way restricted from,
seeking or obtaining equitable relief from a court having jurisdiction over the
parties. In the event the amount of any controversy or claim arising out of, or
relating to, this Agreement, or any breach hereof, is less than $50,000, the
parties hereby agree to submit such claim to mediation. Such arbitration shall
be governed by the Federal Arbitration Act and conducted through the American
Arbitration Association (“AAA”) in the District of Columbia, before a single
neutral arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator. The arbitrator shall issue a written decision
which contains the essential findings and conclusions on which the decision is
based. Mediation shall be governed by, and conducted through, the AAA. Judgment
upon the determination or award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.
     15. Entire Agreement
          This Agreement and all schedules and other attachments hereto
constitute the entire agreement by the Company and Executive with respect to the
subject matter hereof and, except as specifically provided herein, supersedes
any and all prior agreements or understandings between Executive and the Company
with respect to the subject matter hereof, whether written or oral. This
Agreement may be amended or modified only by a written instrument executed by
Executive and the Company.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above

                 
 
                B.K. GOGIA       INFERX CORP.      
 
               
 
          By: Dr. Jerzy Bala    
 
          Its: CTO and Co-Founder    

-9-